Citation Nr: 1709584	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for chloracne, rated as 40 percent disabling prior to January 11, 2009 and 60 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, increased the rating for the Veteran's service-connected chloracne to 40 percent, effective April 12, 2007.  In February 2009, the Agency of Original Jurisdiction (AOJ) further increased the rating for chloracne to 60 percent, effective January 11, 2009, resulting in a staged rating during the requisite appeal period for the Veteran's increased rating claim.  The Board notes the AOJ rated chloracne by analogy under Diagnostic Code 7806.  The Board further notes this analogous rating is typically impermissible because chloracne is specifically listed in the VA rating schedule.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  Nevertheless, for the reason discussed in this decision, the Board finds it is more advantageous for the Veteran's disability to be rated under the diagnostic criteria for disfigurement of the head, face and neck and scars, as specifically contemplated under Diagnostic Code 7829.  See 38 C.F.R. § 4.118 (2016); see also Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).

In April 2011, the Veteran testified at a hearing before a now retired Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The Board thereafter remanded the Veteran's claim in both September 2011 and November 2013 for further development.

In an October 2014 decision, the Board denied the Veteran's claim for an increased rating for chloracne.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's October 2014 decision and returned the case to the Board.  In the JMR, the parties agreed the Board erred by not considering whether the Veteran could have been granted a higher rating for chloracne under additional diagnostic codes in the amended diagnostic criteria for scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (effective October 23, 2008).  The JMR also instructed the Board to consider whether a new medical opinion was warranted in light of the consideration of the amended diagnostic criteria for scars.

In September 2015, the Veteran submitted a TDIU claim.  Thus, unemployability has been explicitly raised by the record, and the Board must consider entitlement to TDIU as an element of the appeal of the rating assigned for chloracne.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an October 2015 letter, the Board notified the Veteran that the VLJ who conducted his April 2011 hearing had retired; this letter gave the Veteran the option of electing a new hearing before a different VLJ who would ultimately decide his claim or proceeding without a new hearing.  See 38 C.F.R. § 20.707 (2016) (requiring the VLJ who conducted a hearing to participate in the final determination on a claim).  In November 2015, the Veteran submitted a written statement declining a new hearing before a second VLJ.

In December 2015, the Board remanded this matter, to include the issue of TDIU, to the AOJ for further development in accordance with the terms of the JMR.  The AOJ returned the matter to the Board in August 2016 after completing the additional development.


FINDINGS OF FACT

1.  The Veteran has had scars or disfigurement of the head, face, and neck due to chloracne with four or five characteristics of disfigurement since April 12, 2007, but he has not had visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks, lips; or six or more characteristics of disfigurement at any point in the appeal period.

2.  The Veteran has had scars not of the head, face, or neck due to chloracne that are superficial and nonlinear that cover an area greater than 144 square inches (929 square centimeters) since April 12, 2007.

3.  The Veteran had superficial, painful scars due to chloracne from April 12, 2007 to October 22, 2008.

4.  The Veteran has had five or more scars due to chloracne that are painful, but not unstable since October 23, 2008.

5.  Scars related to chloracne have not limited the function of a body part during the appeal period.

6.  There is no evidence that makes it factually ascertainable that an increase in disability occurred in the year prior to the Veteran's April 12, 2007 increased rating claim.

7.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since March 22, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for scars or disfigurement of the head, face, or neck have been met since April 12, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7829 (2008), Diagnostic Codes 7800, 7829 (2016).

2.  The criteria for a 10 percent rating for scars not on the head, face, or neck that are superficial have been met since April 12, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7802, 7829 (2008), Diagnostic Codes 7802, 7829 (2016).

3.  The criteria for a 10 percent rating for superficial, painful scars were met from April 12, 2007 to October 22, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7802, 7829 (2008).

4.  The criteria for a 30 percent rating for five or more scars that are unstable or painful have been met since October 23, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Codes 7804, 7829 (2016).

5.  The criteria for TDIU have been met since March 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in letters sent to the Veteran in April 2007 and September 2015.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in May 2007, January 2009, October 2011, March 2014, and December 2015.  These examinations reports with their respective addendums are adequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after an examination and review of the claims file.  The Board notes the December 2015 VA examination report is of significant importance in this regard because it specifically address the rating criteria in Diagnostic Codes 7800 through 7805, which remains the central issue to this appeal pursuant to the terms of the JMR.  Any factual determinations due to deficiencies in the prior examinations will be resolved in the Veteran's favor based on the December 2015 VA examiner's findings.

There has also been substantial compliance with prior remand directives regarding the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ obtained outstanding treatment records and provided examinations pursuant to the Board's September 2011 and November 2013 remand directives.  The Board also notes the Court's August 2015 directives were incorporated into its December 2015 remand, when the Board instructed the AOJ to schedule the Veteran for a new examination to obtain findings regarding the amended diagnostic criteria for scars.  This examination was provided in December 2015.  The examiner provided addenda to the examination report in January and May 2016 to complete the record with respect to his findings regarding the applicable rating criteria.  Thus, the AOJ has completed all the additional development requested regarding the Veteran's claim.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating - Chloracne

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where, as in the present case, a disability rating has already been established and increase in the rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Chloracne is generally evaluated under Diagnostic Code 7829.  Under this diagnostic code, a noncompensable rating is applicable for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  The 30 percent rating is the maximum schedular rating allowable under Diagnostic Code 7829; however, Diagnostic Code 7829 permits chloracne to be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), if this is the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7829 (2016).

As noted in the introduction, the AOJ has rated the Veteran's service-connected chloracne by analogy under Diagnostic Code 7806, which pertains to dermatitis.  The Board finds this analogous rating is impermissible in the Veteran's case because chloracne is specifically listed in the VA rating schedule.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

Further, in the Veteran's case, it is far more beneficial for the effects of chloracne to be rated under the diagnostic criteria for disfigurement of the head, face or neck and scars because it will result in ratings far in excess of the highest schedular rating available under Diagnostic Code 7829 and because scars and disfigurement and the predominant manifestations of the disability currently.  The rating assigned by the Board in this decision will also exceed the 60 percent rating currently assigned under Diagnostic Code 7806, resulting in no prejudice to the Veteran.  Thus, the Board deems disfigurement of the head, face or neck and scars the predominant disability in the Veteran's case.  As such, the Board's analysis will focus primarily on the rating criteria for this type of impairment throughout the remainder of this decision.  

The Board acknowledges the Veteran has blackheads, cysts, papules, pustules, boils, nodules, lesions, etc. that result in staining and odor.  The Board finds these symptoms would be contemplated by the schedular rating for chloracne as these would be the consequences/effects of having pus-filled cysts/inflamed nodules, but since the Board is rating him under the code for scars, which is the predominant disability and which results in a much higher schedular rating, the Board cannot also rate these other symptoms as this would essentially be pyramiding, because the Board would be simultaneously rating the chloracne as scars and acne nodules and cysts, and the applicable DC dictates that they should be rated as one or the other, not both.  

As noted in the introduction, 38 C.F.R. § 4.118 was amended in 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (effective Oct. 23, 2008).  The October 2008 revisions did not substantially change Diagnostic Codes 7800, 7801, 7802, and 7805.  The general rating criteria under these diagnostic codes remained intact after the October 2008 amendment of 38 C.F.R. § 4.118 with only slight revisions to the wording in each diagnostic code and the addition of Notes 4 and 5 to Diagnostic Code 7800.  The major revisions effectuated by the October 2008 amendment of 38 C.F.R. § 4.118 involved Diagnostic Codes 7803 and 7804.  More specifically, Diagnostic Code 7803, which was utilized to rate superficial, unstable scars, was subsumed into Diagnostic Code 7804 and essentially eliminated from the rating schedule.  Diagnostic Code 7804, which was previously utilized to rate superficial, painful scars, was amended to include progressively higher ratings based on the number of unstable or painful scars.  Note 3 to the newly amended Diagnostic Code 7804 explains that ratings under Diagnostic Codes 7800, 7801, 7802, and 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  The Board will provide a more detailed description of the rating criteria under each diagnostic code below.

Diagnostic Code 7800

Disfigurement of the head, face, or neck is rated under Diagnostic Code 7800.  An 80 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips, or when there are six or more characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips, or when there are four or five characteristics of disfigurement.

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are:  scar of five or more inches (13 or more cm.) in length; scar of at least one-quarter inch (0.6 cm.) wide at the widest point; surface contour of the scar is elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); abnormal skin texture, e.g., irregular, atrophic, shiny, or scaly, in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six inches square (39 sq. cm.); or indurate and inflexible skin in area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

The evidence of record indicates a 50 percent rating is warranted under Diagnostic Code 7800, effective April 12, 2007.  Photos taken at the time of a May 2007 VA examination revealed scarring on the Veteran's face.  The May 2007 VA examiner described the Veteran's scars alternately as moderately and severely disfiguring and socially unacceptable when describing the acne on the neck and back.  The May 2007 VA examiner did not provide specific findings with respect to the scarring on the face and head; or any of the specific characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118.  Similarly, a January 2009 VA examiner found the Veteran had scarring that covered more than six square inches of his body surface area, but did not provide specific findings regarding the head, face, or neck; or the specific characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118.  An October 2011 VA examiner specifically noted there was no scarring of the head, face, or neck in the Veteran's case.  Yet, a March 2014 VA examiner again reported there was scarring of the head, face, or neck.  The March 2014 VA examiner described this "as several pock marks on the face, mostly on the chin."  The March 2014 VA examiner noted there was elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, but no abnormal pigmentation or texture of the head, face, or neck or other disfigurement of the head, face, or neck.

Due to the inconsistencies in the record regarding the extent of the scarring/disfigurement resulting from chloracne and the lack of specific information regarding the applicable rating criteria in this regard, the Board directed the AOJ to schedule the Veteran for a new VA examination in its December 2015 remand.  The December 2015 VA examiner specifically address the rating criteria of Diagnostic Code 7800.  Thus, the Board finds the December 2015 VA examination report the most probative evidence of record with respect to the disfigurement of the head, face, or neck.  As the record shows there has been scarring/disfigurement of the head, face, or neck to some degree throughout the appeal period, the Board will resolve reasonable doubt in the Veteran's favor and use the findings of the recent examination to determine the appropriate rating throughout the appeal period under Diagnostic Code 7800, due to the lack of findings from prior examiners regarding the specific characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118.  This results in a greater benefit to the Veteran.

The Veteran's December 2015 VA examination noted that the Veteran had two facial scars.  One of the scars was more than five or more inches in length (Scar #2 noted to be 7 x 15 cm).  Additionally, both scars were noted to be at least one-quarter inch wide at the widest part (Scar # 1 4 x 3 cm; Scar #2 noted to be 7 x 15 cm).  The surface contour was depressed on palpation for both scars.  The scars were adherent to underlying tissue.  Induration and inflexibility were noted in an area exceeding six square inches.  Thus, the Veteran meets five of the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, which warrants a 50 percent rating for disfigurement of the head, face, or neck is rated under Diagnostic Code 7800.  As previously noted, the Board finds the findings of the December 2015 VA examiner to be probative as to the disfigurement of the head, face, and neck throughout the appeal period due to the lack of specific findings in this regard by prior examiners in the appeal period.

In order for disfigurement of the head, face, or neck to meet the maximum 80 percent rating under Diagnostic Code 7800, the evidence would need to show that there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips; or the evidence would have to show six or more characteristics of disfigurement.  None of the treatment records or VA examination reports of record reveal disfigurement of the head, face or neck that approaches this extent of disfigurement.  The December 2015 VA examiner specifically reported the Veteran does not have visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, e.g., the nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips.  The Veteran was also found not to have three of the eight characteristics of disfigurement outlined in 38 C.F.R. § 4.118.  Specifically, the Veteran was shown not to have skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); abnormal skin texture, e.g., irregular, atrophic, shiny, or scaly, in an area exceeding six square inches (39 sq. cm.); or underlying soft tissue missing in an area exceeding six inches square (39 sq. cm.).  The findings of the December 2015 VA examiner are consistent with the other evidence of record, even though they provide far greater detail regarding the specific rating criteria that are applicable in this case.  Thus, the preponderance of the evidence is against a finding that an 80 percent rating is warranted under Diagnostic Code 7800.  38 C.F.R. § 4.7.

Diagnostic Codes 7081 and 7802

Scars, other than on the head, face, or neck, that are deep or cause limited motion are rated under Diagnostic Code 7801.  A 40 percent evaluation is warranted for scars exceeding 144 square inches (929 sq. cm.) in area.  A 30 percent evaluation is warranted for scars exceeding 72 square inches (465 sq. cm.) in area.  A 20 percent evaluation is warranted for scars exceeding 12 square inches (77 sq. cm.) in area.  A 10 percent evaluation is warranted for scars exceeding 6 square inches (39 sq. cm.) in area.  A deep scar is one associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial or do not cause limited motion are rated under Diagnostic Code 7802.  A 10 percent evaluation is warranted for scars of 144 square inches (929 sq. cm.) or greater in area.  A superficial scar is one not associated with underlying soft tissue damages.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Here, the evidence supports a 10 percent rating under Diagnostic Code 7802, effective April 12, 2007, for scars not on the head, face, or neck that are superficial.  As with the disfigurement of the head, face and neck, VA examiners in June 2007 and January 2009 provided limited information regarding the specific rating criteria found Diagnostic Codes 7801 and 7802.  Both examiners reported numerous scars all over the Veteran's body, but they did not specifically delineate the areas of the body or provide specific measurements consistent with the diagnostic criteria for scars.  The October 2011 VA examiner noted scarring on the back, thigh and leg, but also failed to provide an approximation for the area affected.  The March 2014 VA examiner noted two specific superficial, non-linear scars on the Veteran's trunk and extremities, measuring approximately 1.64 squared centimeters, but also reported the Veteran had numerous other scars on the posterior trunk that were too numerous to count.  The December 2015 VA examiner also described these scars as superficial, non-linear scars and estimated they cover 960 squared centimeters.  Thus, the December 2015 VA examiner's findings support a 10 percent rating under Diagnostic Code 7802 throughout the appeal period.

The Board finds Diagnostic Code 7801 is not for application in the Veteran's case.  The Veteran's scars not on the head, face, or neck have been described as superficial and non-linear by VA examiners.  No VA examiners have determined the Veteran's scars not on the head, face, or neck have been associated with underlying soft tissue damage.  Thus, the scars cannot be considered deep within the meaning of Diagnostic Code 7801.  The Board acknowledges past VA examiners have reported the Veteran suffers from "deep chloracne."  Yet, this descriptive term of the Veteran's skin disability in not applicable to the criteria of rating scars, which require a specific finding of underlying soft tissue damage.  Thus, further discussion of a higher rating under Diagnostic Code 7801 is not warranted.

Diagnostic Codes 7803 and 7804

Under the pre-2008 rating criteria, superficial, unstable scars warranted a 10 percent evaluation under Diagnostic Code 7803.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  The 10 percent rating is the only rating available under pre-2008 rating criteria under Diagnostic Code 7803.

The Veteran has never been found to have an unstable scar as a result of chloracne.  There is no evidence that scars related to chloracne have resulted in frequent loss of covering of skin over the scar.  None of the VA examiners who have examined the Veteran during the appeal period have reported unstable scars in the Veteran's case.  There is no evidence of unstable scars in treatment records.  Thus, further discussion of whether a rating is warranted under 7803 at any point in the appeal period is not warranted.

There is evidence that the Veteran has painful scars as a result of chloracne.  Specifically, the December 2015 VA examiner reported the Veteran has five or more painful scars.  The March 2014 VA examiner also reported the Veteran has five or more painful scars.  Previous examiners did not discuss the number of painful scars in the Veteran's case.

Under the pre-2008 rating criteria, superficial scars, painful upon examination, warranted a 10 percent evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  The 10 percent rating was the only rating available under pre-2008 rating criteria under Diagnostic Code 7804.  As previously noted, in the post-2008 rating criteria, Diagnostic Code 7804 is utilized to rate scars that are unstable or painful, subsuming Diagnostic Code 7803.  Under amended Diagnostic Code 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

The Board finds a 10 percent rating is warranted under Diagnostic Code 7804 for superficial, painful scars due to chloracne from April 12, 2007 to October 22, 2008.  Although the Veteran has been found to have several painful scars as a result of chloracne throughout the appeal, the criteria that allow for a 30 percent rating under Diagnostic Code 7804 for five or more scars that are unstable or painful were not effective until October 23, 2008.  Thus, a 30 percent rating for five or more painful scars cannot be assigned prior to that date.  Even though the change in regulation results in a staged rating under Diagnostic Code 7804, the Board has assigned the highest schedular ratings allowed by law for painful scars throughout the appeal period.




Diagnostic Code 7805

Other scars are to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The evidence of record does not establish the Veteran has limitation of function of any body part as a result of scars.  Although there is evidence skin inflammations associated with chloracne may limit the movement of some body parts when inflamed, this impairment is contemplated under Diagnostic Code 7829 because it relates to the actual manifestations of chloracne and not the resultant scars.  As such, a rating under Diagnostic Code 7805 is not warranted at any point in the appeal period.

Effective Date

This decision grants an increased rating for chloracne.  Generally, the effective date for an award of increased compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the increased rating claim is received within one year of the increase in disability.  U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  Here, there is no evidence that makes it factually ascertainable that an increase in disability occurred in the year prior to the Veteran's April 12, 2007 increased rating claim.  There are limited treatment records available from the period from April 2006 to April 2007, and the other available evidence indicates the Veteran had an advance skin disability at this time.  Thus, the Board cannot discern whether any definitive increase in disability occurred within the year prior to the April 2007 increased rating claim, and the typical provision regarding effective dates of increased compensation applies.

Extra-Schedular Consideration

The Board has considered whether extraschedular consideration is warranted.  The Board finds the symptoms associated with the Veteran's service-connected chloracne are the foreseeable consequences of an advanced skin disability.  The pain, itchiness, and other irritation are contemplated by Diagnostic Code 7829.  This diagnostic code also contemplates other symptoms such as the staining of clothes and foul odor that results from deep inflamed nodules and pus-filled cysts.  As discussed above, Diagnostic Code 7829 also allows for ratings based on scarring if it is determined this is the primary disability, as in the Veteran's case.  Importantly, as noted above, the Diagnostic Code does not allow for rating chloracne symptoms under both DC 7829 for chloracne and under the rating codes for scars.  Therefore, the Veteran's disability is rated as scars and the rating criteria contemplate the functional impairment (pain from scars) resulting from the Veteran's chloracne, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

As noted in the introduction, the Board finds there is no prejudice to the Veteran in changing the diagnostic code for chloracne from Diagnostic Code 7806 to the ratings discussed in this decision.  See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).  The AOJ determined a 40 percent rating was warranted under Diagnostic Code 7806 prior to January 11, 2009 with a 60 percent rating thereafter.  This decision results in a combined 60 percent rating for chloracne from April 12, 2007 to October 22, 2008 and a combined 70 percent rating for chloracne on the effective date of the amendment to 38 C.F.R. § 4.118, October 23, 2008.  These ratings are far more advantageous to the Veteran and satisfy the schedular percentage requirements for TDIU as discussed below.

III.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A claimant need not show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience.  Id.  The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015).  The existence or degree of nonservice-connected disabilities is to be disregarded where the percentages of service-connected disabilities indicate TDIU may be warranted.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Here, the Veteran has met the schedular percentage requirements for TDIU since April 12, 2007, the date of his increased rating claim for chloracne.  This decision grants a combined rating of at least 60 percent for chloracne since that date, which satisfies the schedular percentage requirements for TDIU.  The Veteran has also been entitled to a 10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss since April 12, 2007.

The Board finds the combined effects of these disabilities are insufficient standing alone to warrant TDIU since April 12, 2007.  A May 2007 VA examiner reported the Veteran's skin disability made him uncomfortable in the work place, but the examiner did not report functional impairment that would prohibit the Veteran from working in his profession as a plumber.  A November 2009 VA examiner also found the skin disability would have a mild effect on the Veteran's daily activity, to include his ability to work.  An October 2011 VA examiner also noted the skin disability would have limited effect on the Veteran's ability to work.  The VA examiners' findings appear consistent with treatment records and the Veteran's lay assertions regarding pain and uncomfortableness associated with the skin disability.  The Board acknowledges hearing loss and tinnitus caused some communication difficulties, but this impairment does not rise to the level of precluding employment in light of the Veteran's occupational experience even when considered with the impairment resulting from chloracne.

However, the Veteran was granted service connection for PTSD with a 50 percent initial rating, effective March 22, 2011.  The Board recognizes the initial rating for PTSD is not encompassed by this appeal.  Yet, the impairment resulting from PTSD is relevant to the issue of whether TDIU is warranted as an element of the Veteran's increased rating claim for chloracne.  The Veteran has reported the pain and discomfort associated with chloracne/chloracne scars make it difficult to concentrate at work.  When this impairment is combined with the difficulty in establishing and maintaining effective work and social relationships because of his PTSD, the Board finds, after resolving any reasonable benefit of the doubt in favor of the Veteran, that the combined effects of the disabilities are severe enough to prevent the Veteran from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify.  Thus, the Board finds TDIU is warranted from March 22, 2011.


ORDER

Entitlement to a 50 percent rating, effective April 12, 2007, for scars or disfigurement of the head, face, or neck is granted.

Entitlement to a 10 percent rating, effective April 12, 2007 to October 22, 2008, for painful scars is granted.

Entitlement to a 30 percent rating, effective October 23, 2008, for five or more scars that are unstable or painful is granted.

Entitlement to a 10 percent rating, effective April 12, 2007, for superficial scars not on the head, face, or neck is granted.

Entitlement to TDIU, effective March 22, 2011, is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


